     Case 2:19-cv-05048-JAT-CDB Document 20 Filed 05/05/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Justin Matthew Brown,                            No. CV-19-05048-PHX-JAT (CDB)
10                  Plaintiff,                         ORDER
11    v.
12    Unknown Alexander, et al.,
13                  Defendants.
14
15          Pending before the Court is Petitioner’s motion for leave to amend the complaint.
16   (Doc. 13). Magistrate Judge Bibles issued a Report and Recommendation (“R&R”)
17   recommending that the motion to amend be denied. (Doc. 19). Specifically, Judge Bibles
18   found that Plaintiff sought “leave to amend his complaint solely for the purpose of seeking
19   an increase in the amount of punitive damages sought and . . . failed to file a proposed
20   amended complaint on the requisite form and in the requisite manner.” (Id. at 3). Neither
21   party has filed objections to the R&R.
22          This Court “may accept, reject, or modify, in whole or in part, the findings or
23   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). “[T]he district
24   judge must review the magistrate judge’s findings and recommendations de novo if
25   objection is made, but not otherwise.” United States v. Reyna-Tapia, 328 F.3d 1114, 1121
26   (9th Cir. 2003) (en banc); Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz.
27   2003) (“Following Reyna-Tapia, this Court concludes that de novo review of factual and
28   legal issues is required if objections are made, ‘but not otherwise.’”) (emphasis omitted).
     Case 2:19-cv-05048-JAT-CDB Document 20 Filed 05/05/20 Page 2 of 2



 1         Because there are no objections, the Court will accept the R&R. Accordingly,
 2         IT IS ORDERED that the R&R (Doc. 19) is ACCEPTED.
 3         IT IS FURTHER ORDERED that the motion to amend the complaint (Doc. 13)
 4   is DENIED.
 5         Dated this 5th day of May, 2020.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                              -2-
